DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to Applicant’s Remarks filed on 04/26/2021 and authorization for an examiner’s amendment on 06/29/2021.
Claims 1, 8, and 15 have been amended. 
claims 7, 14, and 21 have been cancelled.
Claims 1-6, 8-13, and 15-20 are currently pending and have been examined.
A Terminal Disclaimer has been filed and approved on 04/26/2021.

Examiner’s Amendment/Comment
6. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment must be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Christopher Braidwood, on 06/29/2021.

The application has been amended as follows:


IN THE CLAIMS 
Claims 1, 8, and 15 (Amended).
Claims 7, 14, and 21 (Cancelled).

[AltContent: rect]EXAMINER’S AMENDMENT

1.  (Currently Amended)  A method of distributing operations for a plurality of instruments using threading, the method comprising:	receiving, at an exchange computer system data indicating a pending spot market transaction for a respective instrument of the plurality of instruments;	accessing, by the exchange computer system, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument;	determining, by the exchange computer system using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument;	accessing, by the exchange computer system, data identifying a futures position corresponding to the limit;	as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create the futures position; ;determining, by the exchange computer system, that the transmitted one or more orders have created the futures position; and	as a result of determining that the transmitted one or more orders have created the futures position, transmitting, by the exchange computer system, data to a spot trading computer system authorizing completion of the pending spot market transaction. 
2.  (Original)  The method of claim 1, wherein the exchange computer system is configured to perform operations of an exchange for trading in the plurality of instruments, the plurality of instruments comprising futures contracts, options in the futures contracts, or both the futures contracts and the options in the futures contracts.
3.  (Original)  The method of claim 1, wherein the limit comprises:	a first size limit for individual transactions; and	a second size limit associated with at least one of a net long or net short position in the spot market for the respective instrument.
4.  (Original)  The method of claim 1, wherein the data indicating the pending spot market transaction is received from a spot trading computer system external to the exchange computer system.
5.  (Original)  The method of claim 4, further comprising transmitting, by the exchange computer system to the spot trading computer system, and at repeated intervals, pricing data for the plurality of instruments.
6.  (Original)  The method of claim 1, further comprising:	receiving, at the exchange computer system, data indicating a second pending spot market transaction for the respective instrument of the plurality of instruments;	determining, by the exchange computer system that the limit for the respective instrument 
7.  (Cancelled)  
8.  (Currently Amended)  One or more non-transitory computer-readable media storing computer executable instructions that, when executed, cause an exchange computer system to perform operations for a plurality of instruments that include:	receiving data indicating a pending spot market transaction for a respective instrument of the plurality of instruments;	accessing, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument;	determining, using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument;	accessing data identifying a futures position corresponding to the limit;	as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create the futures position; ;	determining that the transmitted one or more orders have created the futures position; and	as a result of determining that the transmitted one or more orders have created the futures position, transmitting data to a spot trading computer system authorizing completion of the pending spot market transaction.
9.  (Original)  The one or more non-transitory computer-readable media of claim 8, wherein the exchange computer system is configured to perform operations of an exchange for trading in the plurality of instruments, the plurality of instruments comprising futures contracts, options in the futures contracts, or both the futures contracts and the options in the futures contracts.
10.  (Original)  The one or more non-transitory computer-readable media of claim 8, wherein the limit comprises:	a first size limit for individual transactions; and	a second size limit associated with at least one of a net long or net short position in the spot market for the respective instrument.
11.  (Original)  The one or more non-transitory computer-readable media of claim 8, wherein the data indicating the pending spot market transaction is received from a spot trading computer system external to the exchange computer system.
12.  (Original)  The one or more non-transitory computer-readable media of claim 8, wherein the stored instructions further comprise instructions that, when executed, cause the exchange computer system to perform operations that include transmitting, at repeated intervals, pricing data for the plurality of instruments.
13.  (Original)  The one or more non-transitory computer-readable media of claim 8, wherein the stored instructions further comprise instructions that, when executed, cause the exchange computer system to perform operations that include:	receiving data indicating a second pending spot market transaction for the respective instrument of the plurality of instruments;
14.  (Cancelled)  
15.  (Currently Amended)  An exchange computer system configured to distribute operations for a plurality of instruments using threading, the exchange computer system comprising:	at least one processor; and	at least one non-transitory memory, wherein the exchange computer system is configured to perform operations of an exchange for the plurality of instruments, and wherein the at least one non-transitory memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations that include – 		receiving, from a spot trading computer system external to the exchange computer system, data indicating a pending spot market transaction for a respective instrument of the plurality of instruments,		accessing, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument,		determining, using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument,		accessing data identifying a futures position corresponding to the limit,		as a result of determining that the limit would be exceeded, identifying one or ,		determining that the transmitted one or more orders have created the futures position, and		as a result of determining that the transmitted one or more orders have created the futures position, transmitting data to the spot trading computer system authorizing completion of the pending spot market transaction.
16.  (Previously Presented)  The exchange computer system of claim 15, wherein the exchange computer system is configured to perform operations of an exchange for trading in the plurality of instruments, the plurality of instruments comprising futures contracts, options in the futures contracts, or both the futures contracts and the options in the futures contracts.
17.  (Previously Presented)  The exchange computer system of claim 15, wherein the limit comprises:
	a first size limit for individual transactions; and
	a second size limit associated with at least one of a net long or net short position in the spot market for the respective instrument.
18.  (Previously Presented)  The exchange computer system of claim 15, wherein the data indicating the pending spot market transaction is received from a spot trading computer system external to the exchange computer system.
19.  (Previously Presented)  The exchange computer system of claim 15, wherein the at least one non-transitory memory stores instructions that, when executed, cause the computer system to 
20.  (Previously Presented)  The exchange computer system of claim 15, wherein the at least one non-transitory memory stores instructions that, when executed, cause the at least one processor to perform operations that include:	receiving data indicating a second pending spot market transaction for the respective instrument of the plurality of instruments;	determining that the limit for the respective instrument would not be exceeded by completion of the second pending spot market transaction; and	as a result of determining that the limit would not be exceeded, transmitting data authorizing completion of the second pending spot market transaction.
21.  (Cancelled)  


Allowable Subject Matter
7.        Claims 1-6, 8-13, and 15-20 are allowed.

Reasons for Allowance
8.	Regarding the Claim Rejections - 35 USC § 101, Applicant’s arguments with respect to amended claims 1-6, 8-13, and 15-20 that are rejected under 35 U.S.C. 101 have been considered and they are persuasive. Therefore, claims 1-6, 8-13, and 15-20 are found patentable under 35 USC § 101 Alice/Mayo two-step framework.	
	Whereas, independent claims 1, 8, and 15 recite an abstract idea of certain methods of organizing human activity (i.e., commercial interaction), namely, processing accessing, by the exchange computer system, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument; determining, by the exchange computer system using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument; accessing, by the exchange computer system, data identifying a futures position corresponding to the limit; as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create the futures position; as a result of determining that the transmitted one or more orders have created the futures position, transmitting, by the exchange computer system, data to a spot trading computer system authorizing completion of the pending spot market transaction” integrate the abstract idea into a practical application of authorizing completion of a pending spot market transaction by an exchange computer system and a spot trading computer system using a multi-threaded environment [See representative independent claims 1, 8, and 15]. Also, same reasons of patentability under 35 USC § 101 apply to dependent claims (2-6) for dependent from independent claim 1, dependent claims (9-13) for dependent from independent claim 8, dependent claims (16-20) for dependent from independent claim 15.	
9.	Regarding the Claim Rejections - 35 USC § 103(a), prior art references deemed closest to the claimed invention are: McConnel (U.S. Pub. No. 2012/0143738), hereinafter “McConnel”, Glodjo et al. (U.S. Pub. No. 2006/0195386), hereinafter “Glodjo”, and Dale (U.S. Patent No. 8,429,057), hereinafter “Dale”.

Glodjo provide Methods, systems, and computer readable media for facilitating trading two items (L, Q) from the group of items comprising commodities and financial instruments. At least two agents (2) want to trade the items (L, Q). There is a trading channel (3) between the two agents (2) allowing for the execution of trades. There are flow (trading) limits on the items being traded. A central computer (1) is coupled to the two agents (2). Said computer (1) is adapted to convey to each agent (2) current tradable bid and offered prices and sizes subject to the agent's (2) trading limits. 
Dale provides securities trading systems and methods for creating, issuing, offering, trading, redeeming, converting, and clearing a novel debt obligation convertible into cash plus a foreign exchange spot or forward contract that is priced to reflect the value of the debt obligation in a base currency in relation to the value of a reference currency. In the system, an order book server aggregates bid and offer information for the debt obligations. Best bid and offer information is communicated to one or more trading terminals. The trading terminals are capable of displaying best bid and offer and 
	
The following is a formal statement of reasons for allowance over prior art:
10.	Claims 1-6, 8-13, and 15-20 are allowed because the best prior arts of record, McConnel (U.S. Pub. No. 2012/0143738), hereinafter “McConnel”, Glodjo et al. (U.S. Pub. No. 2006/0195386), hereinafter “Glodjo”, and Dale (U.S. Patent No. 8,429,057), hereinafter “Dale”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "accessing, by the exchange computer system, for each instrument of the plurality of instruments, using a respective thread of a plurality of threads, data identifying a limit associated with spot trading in each instrument; determining, by the exchange computer system using the respective thread for the respective instrument, whether completion of the pending spot market transaction would exceed the limit for the respective instrument; accessing, by the exchange computer system, data identifying a futures position corresponding to the limit; as a result of determining that the limit would be exceeded, identifying one or more futures transactions that will create the futures position; as a result of determining that the transmitted one or more orders have created the futures position, transmitting, by the exchange computer system, data to a spot trading computer system authorizing completion of the pending spot market transaction."



	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
12.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIZ P NGUYEN/
Examiner, Art Unit 3696
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691